Citation Nr: 0724204	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  05-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a left knee disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an effective date earlier than April 17, 
2003 for the grant of service connection for prostate cancer.

5.  Entitlement to service connection for impotence, as 
secondary to the service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June to December 1957, 
from February 1960 to April 2, 1962, and from April 10, 1962 
to January 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in October 2003, 
in which service connection for prostate cancer was granted, 
effective April 17, 2003; and in December 2003 which denied 
service connection for hypertension and impotence and 
reopened and denied claims for right and left knee 
disabilities.

The veteran testified before the undersigned Veterans Law 
Judge in May 2007.  A transcript of the hearing is associated 
with the claims file.

In the May 2007 Board hearing a motion to advance this case 
on the docket was granted.

The issues of service connection for right and left knee 
disabilities and impotence are addressed in the REMAND 
portion of the decision below are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A May 1981 rating decision denied service connection for 
a bilateral knee disability.  Notification of this decision 
was provided by letter dated June 8, 1981.  The appellant did 
not appeal this decision and it is now final.  

2.  Evidence received since the May 1981 rating includes 
service medical records not previously of record.

3.  VA and private medical evidence received since the May 
1981 rating decision relate to an unestablished fact 
necessary to substantiate the claim, i.e., the presence of 
right and left knee disabilities etiologically linked to 
service, and raises a reasonable possibility of 
substantiating the claim.

4.  The medical evidence establishes that the veteran's 
currently diagnosed hypertension had its onset during active 
service.

5.  A claim for service connection for prostate cancer 
secondary to exposure to Agent Orange was not received prior 
to April 17, 2003.  


CONCLUSIONS OF LAW

1.  Evidence received since the May 1981 rating decision is 
new and material and the claim for service connection for a 
right knee disability is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2006).

2.  Evidence received since the May 1981 rating decision is 
new and material and the claim for service connection for a 
left knee disability is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2006).

3.  Hypertension was incurred during active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2006).

4.  The criteria for an effective date earlier than April 17, 
2003 for the grant of service connection for prostate cancer 
have not been met. 38 U.S.C.A. §§ 5102, 5103, 5013A, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.400, 3.816 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable actions taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is concerning the claims to reopen the previously denied 
claims for service connection for right and left knee 
disabilities, and the claim for service connection for 
hypertension is not required, and deciding the appeal at this 
time is not prejudicial to the veteran.

New and Material Evidence

The veteran seeks to reopen the previously denied claim for 
right and left knee disabilities.

In an May 1981, the RO denied service connection for a 
bilateral knee disability.  The decision was based on VA 
examination findings of no current bilateral knee disability 
or pathology.  

The RO provided notice of this decision to the appellant in 
June 1981.  The appellant did not appeal this denial.  It 
therefore became final.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. Id. However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a). New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992). 

Evidence received since the May 1981 rating decision includes 
additional service medical records that were not in the 
claims file, and VA and private medical evidence.  A report 
of VA examination conducted in August 2003 establishes that 
the veteran is currently diagnosed with bilateral knee 
chondromalacia and osteoarthritis demonstrated by X-ray 
findings.  An April 2003 statement by the veteran's treating 
physician indicates that chronic right knee pain, on history, 
appears to have had its onset prior to the veteran's 
discharge from active service in 1981.

Additional service medical records, not previously of record 
and considered in the previous, May 1981 denial, provide a 
sufficient basis to reopen these claims.  See 38 C.F.R. 
§ 3.156(c).  Moreover, these records document findings of 
bilateral crepitus and chondromalacia during service, and 
findings of crepitus and bilateral knee pain with diagnosis 
of bilateral chondromalacia patella in reports of medical 
history and examination at his retirement from active 
service.  In addition, the VA examination report and private 
medical statement are new in that they were not previously of 
record.  Construed in the light most favorable to the 
veteran, these records present a reasonable possibility that 
the veteran's right knee disability had its onset during 
active service.  It is therefore material and reopening the 
claims is warranted.

Service Connection

The veteran seeks service connection for hypertension.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service medical records present elevated blood pressure 
readings.  The veteran complained of high blood pressure 
during his report of medical history just prior to 
retirement.  However, the examiner made no remark on this, 
and the veteran's report of medical examination at discharge 
reveals no diagnoses or findings of high blood pressure.  
Rather, his blood pressure was then recorded t 129 over 80.  

In August 2003, the veteran underwent VA examination.  The 
examiner diagnosed hypertension and opined that the condition 
had its onset in 1975, when the veteran was still on active 
duty.  The examiner stated he had reviewed the claims file, 
to include the veteran's service medical records, and 
demonstrated his review by  noting findings of elevated blood 
pressure during service, beginning in 1976.  The examiner 
noted that some of the records were missing, including a 
short course of antihypertensive therapy the veteran had 
undergone in 1975.  Moreover, the record did not show, the 
examiner observed, that the veteran was on regular therapy 
for some years and it could not be determined from the record 
when continuing therapy was prescribed.  Nonetheless, the 
examiner noted the veteran was presently clearly 
hypertensive, and the record established onset of the disease 
during his active service.  This opinion is highly probative.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  

As hypertension has been demonstrated by the medical evidence 
to have its onset during active service, service connection 
is warranted.

Earlier Effective Date

The veteran seeks an effective date for service connection of 
prostate cancer as secondary to exposure to Agent Orange 
prior to April 17, 2003.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Notice of the laws regarding establishment effective dates 
was provided in the May 2005 Statement of the Case (SOC), 
issued to the veteran after the notice of disagreement was 
submitted as to the effective date assigned.  The claim was 
subsequently re-adjudicated in a March 2006 supplemental SOC.  
No prejudice has been alleged with respect to the timing of 
the notice regarding effective date, and none has been 
demonstrated.  The claimant had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.

VA obtained private medical records in adjudication of the 
original claim for benefits.  Service medical records were 
received prior to this in adjudication of other claims. VA 
further assisted the veteran in obtaining evidence, including 
conducting a VA examination in adjudicating the claim for 
service connection.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the claims file; and the claimant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the claimant is not prejudiced by a decision 
on the claim at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Earlier Effective Date

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2006). The effective date for the 
grant of service connection for disability compensation is 
the "[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later." 38 C.F.R. § 
3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2006). A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim. Such 
informal claim must identify the benefit sought. Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the veteran, it will be considered filed as of the 
date of receipt of the informal claim. When a claim has been 
filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability which may 
establish entitlement. 38 C.F.R. §3.157(a) (2006); see 38 
C.F.R. § 3.155(c) (2006). However, a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits only after there has been a prior allowance or 
disallowance of a formal claim for compensation. Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157. See 
Lalonde v. West,, 7 Vet. App. 377 (1999).

Review of the record shows that the veteran initially filed a 
claim for service connection for prostate cancer that was 
received on April 17, 2003.  There are no documents of record 
that may be construed as a claim for prostate cancer, 
following notice of a May 1981 rating decision in June 1981, 
prior to this date.   Thus, the earliest claim of record for 
service connection is the claim the veteran filed in April 
2003.  

The veteran's representative argued before the undersigned 
Veterans Law Judge that an earlier effective date was 
warranted under Nehmer, and that the effective date should go 
back to 2001.  However, the present case does not fall within 
the criteria established by the court rulings and subsequent 
regulations.

In May 1989, the U.S. District Court for the Northern 
District of California voided all denials of Agent Orange 
claims based on a regulation that became effective on 
September 25, 1985. Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I). The district court later clarified its ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service 
connected under valid VA regulations. Nehmer v. United States 
Veterans Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 
1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate any claim denials which were 
voided by the Nehmer I holding. Nehmer v. United States 
Veterans' Administration, No. CV-86-6160 (N.D. Cal. May 17, 
1991) (Nehmer Stipulation). The effective date of any 
resulting award of benefits would be based upon the filing 
date of the original claim, for claims originally filed 
before May 3, 1989 (Stipulation 1), or on the later of the 
filing date of the claim or the date of disability or death 
of the veteran, for claims filed after May 3, 1989 
(Stipulation 2). See Williams v. Principi, 310 F.3d 1374, 
1375-76 (Fed. Cir. 2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, which became effective on 
September 24, 2003. That regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease. 38 C.F.R. § 3.816(b)(1)(i), (2)(i). That 
regulation further provides that where a "Nehmer class 
member" is entitled to disability compensation for a covered 
herbicide disease, and the claim was pending before VA on May 
3, 1989, the effective date of the award will be the later of 
the date such claim was received by VA or the date the 
disability arose. 38 C.F.R. § 3.816(c)(2). The regulation 
further states that a claim will be considered a claim for 
compensation for a particular covered herbicide disease if: 
(i) The claimant's application and other supporting 
statements and submission may reasonably be viewed, under the 
standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989, and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded. 38 C.F.R. § 3.816(c)(2). Otherwise, the 
effective date of the award is determined in accordance with 
38 C.F.R. §§ 3.114, 3.400.  See 3.816(c)(4).

The presumptive disabilities covered by 38 C.F.R. § 3.309(e) 
were expanded to include prostate cancer in 1996.  See 61 
Fed. Reg. 57586-89 (effective November 7, 1996).  The veteran 
had not previously been denied service connection for 
prostate cancer, and prostate cancer was not diagnosed until 
2003.

The veteran was not provided these final regulations.  
However, there is no prejudice in proceeding to the merits of 
the case, as the regulations do not pertain to him and there 
is no reasonable possibility that they would.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran filed his claim in April 2003, which is outside 
the period of time contemplated by the recent order, i.e., 
between March 3, 1989, and November 7, 1996, the effective 
date of the regulation establishing a presumption of service 
connection for prostate cancer.  

Based on the above analysis, the appropriate effective date 
for the grant of service connection for prostate cancer 
secondary to exposure to Agent Orange is April 17, 2003, the 
date the veteran's claim for service connection was received.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an earlier effective date for 
the grant of service connection for prostate cancer is not 
warranted.

ORDER

New and material evidence has been presented to reopen the 
previously denied claim for service connection for a right 
knee disability.  To this extent only, the appeal is granted.

New and material evidence has been presented to reopen the 
previously denied claim for service connection for a left 
knee disability.  To this extent only, the appeal is granted.

Service connection for hypertension is granted.

An effective date earlier than April 17, 2003 for the grant 
of service connection for prostate cancer is denied.


REMAND

The previously denied claims for service connection for right 
and left knee disabilities have been reopened based on the 
submission of service medical records not previously of 
record, and on VA examination findings of current bilateral 
knee disability.  Moreover, in an opinion proffered by the 
veteran's treating physician, the physician states his belief 
that the veteran's right knee disability had its onset during 
active service.  However, the physician did not provide his 
rationale for so finding, and there is no indication that he 
reviewed the veteran's medical records in arriving at his 
opinion.

The August 2003 VA examination indicates that the examiner 
reviewed the veteran's claims file, including his service 
medical records.  However, the examiner did not proffer an 
opinion as to the etiology of the diagnosed bilateral knee 
disability.  Similarly, the examiner noted that the veteran 
has had no sexual function since undergoing radical 
retropubic prostatectomy in 2003.  However, the examiner 
further noted that complaints of difficulty achieving and 
maintaining an erection dated back to 1993, when the veteran 
underwent transurethral resection of the prostate.  The 
underlying pathology requiring this surgery and its 
relationship to the subsequently diagnosed cancer, if any, 
has yet to be explored.  

New VA examinations should be conducted to determine the 
nature, extent, and etiology of the claimed right and left 
knee disabilities, and impotence, including as secondary to 
the service-connected prostate cancer.  See 38 C.F.R. 
§ 3.159(c)4.

Accordingly, the case is REMANDED for the following action:

1. Obtain all identified medical 
treatment records concerning treatment 
for the claimed right and left knee 
disabilities and impotence that are not 
already of record, to include any and all 
treatment records from Dr. Ferguson of 
Colorado Springs, Colorado, the VA 
Medical Center (VAMC) in Denver, 
Colorado, and any other health care 
provider the veteran may identify. 

Complete any and all follow-up indicated.  
Document all negative responses.

2.  After completion of #1 make 
arrangements for the veteran to be 
afforded medical examinations by 
appropriate medical professionals to 
determine the nature, extent, and 
etiology of his claimed right and left 
knee disabilities and impotence.  All 
indicated tests and studies should be 
performed. The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination. The examiners should 
summarize the medical history, including 
the onset and course of the left and 
right knee disabilities and impotence; 
describe any current symptoms and 
manifestations attributed to the left and 
right knee disabilities and impotence; 
and provide diagnoses for any and all 
orthopedic, genitor-urinary pathology, 
and sexual dysfunction manifested.

The examiner for the claimed right and 
left knee disabilities should provide an 
opinion as to whether it is as likely as 
not that any diagnosed right and left 
knee pathology had its onset during 
active service or, in the alternative is 
the result of active service or any 
incident therein.  

The examiner for the claimed impotence 
should provide an opinion as to whether 
it is as likely as not that any impotence 
is secondary to the service-connected 
prostate cancer.  The examiner is 
requested to carefully review the 
veteran's history, notably his history of 
prostate problems and to discuss the 
relationship, if any, between his earlier 
condition requiring transurethral 
resection of the prostate in 1993 and his 
service-connected prostate cancer.

All opinions expressed must be supported 
by complete rationale.  

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for right and left knee disabilities and 
impotence, including as secondary to the 
service-connected prostate cancer, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the veteran, furnish 
him with a supplemental SOC and afford a 
reasonable period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


